Exhibit Provident Announces October Cash Distribution and 2009 Third Quarter Results Release Date News Release 17-09 October 9, 2009 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced that its October cash distribution of $0.06 per unit is payable on November 13, 2009 and will be paid to unitholders of record on October 22, 2009. The ex-distribution date will be October 20, 2009. The Trust’s current annualized cash distribution rate is $0.72 per trust unit. Based on the current annualized cash distribution rate and the TSX closing price on October 8, 2009 of $6.11, Provident’s yield is approximately 12 percent. For unitholders receiving their distribution in U.S. funds, the October 2009 cash distribution will be approximately US$0.06 per unit based on an exchange rate of 0.9492. The actual U.S. dollar distribution will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. Provident plans to release its 2009 third quarter interim unaudited financial and operating results on November 12, 2009 after markets close. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
